Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 3 and 12 are objected to because of the following informalities:  
In claim 3, lines 3 and 6, claim 12, lines 3 and 6, "when" should read - -in the case that- -
Appropriate correction is required.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-3, 7-13 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuchihashi (US 2013/0063676) in view of Nakamura et al. (US 2020/0236259).
Regarding claim 1, Tsuchihashi teaches a liquid crystal display device (Fig. 7, Fig. 1-6C, [0050-0057, 0020-0049]), comprising: 
a liquid crystal panel (Fig.7, Fig. 2, [0055]) comprising a first transparent substrate (57/85 in Fig. 2, [0025]), a second transparent substrate (51/83 in Fig. 2, [0025]) and a liquid crystal layer (65 in Fig. 2, [0024]), wherein the liquid crystal layer is filled in an enclosed structure  (Fig. 2 and 7, [0024-0025, 0055]) formed by the first transparent substrate and the second transparent substrate (Fig. 2 and 7, [0024-0025, 0055]), and the liquid crystal panel (Fig.7, Fig. 2, [0055]) is provided with a plurality of thin film transistors (Fig. 7, Fig. 2 and 5, [0038, 0055-0056], Each pixel in the pixel matrix includes a thin-film transistor) and a plurality of color resist units (58 in Fig. 2, Fig. 5 and 7, [0025, 0042]); 
a first polarizer (53 in Fig. 2, [0022, 0028]) disposed under the liquid crystal panel (Fig.7, Fig. 2, [0055]); and 
a second polarizer (55 in Fig. 2, [0022, 0028]) disposed above the liquid crystal panel (Fig.7, Fig. 2, [0055]); 
wherein the liquid crystal display device (Fig. 7, Fig. 1-6C, [0050-0057, 0020-0049]) further includes a sensing area (the area corresponding to 203/209/207 in Fig. 7, [0055-0057]), and the plurality of thin film transistors (Fig. 7, Fig. 2 and 5, [0038, 0055-0056], since each pixel in the pixel matrix includes a thin-film transistor and the pixel matrix is expanded up to the liquid crystal shutter area 203, the area corresponding to 203/209/207 in Fig. 7 has multiple thin-film transistors) are disposed in the sensing area (the area corresponding to 203/209/207 in Fig. 7, [0055-0057]), and wherein a backlight 
Tsuchihashi does not explicitly teach that the backlight module has an opening corresponding to the sensing area.
Nakamura et al. teaches that (Fig. 1, [0025-0037]) a backlight module (BL in Fig. 1, [0025]) has an opening (KL in Fig. 1, [0035]) corresponding to a sensing area (Fig. 1).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Nakamura et al. for the system of Tsuchihashi such that he backlight module of the system of Tsuchihashi has an opening corresponding to the sensing area of the system of Tsuchihashi since this would help that a camera can be embedded in the camera hole, and the frame can be narrowed/smaller (Nakamura et al., [0038, 0007]).

Regarding claim 9, Tsuchihashi teaches a liquid crystal display device (Fig. 7, Fig. 1-6C, [0050-0057, 0020-0049]), comprising: 

a first polarizer (53 in Fig. 2, [0022, 0028]) disposed under the liquid crystal panel (Fig.7, Fig. 2, [0055]); and 
a second polarizer (55 in Fig. 2, [0022, 0028]) disposed above the liquid crystal panel (Fig.7, Fig. 2, [0055]); 
wherein the liquid crystal display device (Fig. 7, Fig. 1-6C, [0050-0057, 0020-0049]) further includes a sensing area (the area corresponding to 203/209/207 in Fig. 7, [0055-0057]), and the plurality of thin film transistors (Fig. 7, Fig. 2 and 5, [0038, 0055-0056], since each pixel in the pixel matrix includes a thin-film transistor and the pixel matrix is expanded up to the liquid crystal shutter area 203, the area corresponding to 203/209/207 in Fig. 7 has multiple thin-film transistors) are disposed in the sensing area (the area corresponding to 203/209/207 in Fig. 7, [0055-0057]), and wherein a backlight module (the backlight corresponding to 69 and 67 in Fig. 2, [0022]) is disposed under the first polarizer (53 in Fig. 2, [0022, 0028]).
Tsuchihashi does not explicitly teach that the backlight module has an opening corresponding to the sensing area.
Nakamura et al. teaches that (Fig. 1, [0025-0037]) a backlight module (BL in Fig. 1, [0025]) has an opening (KL in Fig. 1, [0035]) corresponding to a sensing area (Fig. 1).


Regarding claims 2 and 11, Tsuchihashi teaches a sensor (Fig. 7 and 2, [0031, 0051]). Tsuchihashi does not explicitly teach that the sensor is disposed inside or below the opening of the backlight module.
Nakamura et al. teaches that (Fig. 1, [0025-0037]) the sensor (FD in Fig. 1, [0035, 0038, 0058]) is disposed inside (Fig. 1, [0035, 0038, 0058]) or below the opening (KL in Fig. 1, [0035]) of the backlight module (BL in Fig. 1, [0025]).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Nakamura et al. for the system of Tsuchihashi in view of Nakamura et al. since this would help that a camera can be embedded in the camera hole, and the frame can be narrowed/smaller (Nakamura et al., [0038, 0007]).

Regarding claims 3, 7, 10, 12, 13 and 17, Tsuchihashi also teaches the following elements:
(Claims 3 and 12) the liquid crystal display device (Fig. 7, Fig. 1-6C, [0050-0057, 0020-0049]) has a power-off state and a power-on state ([0057, 0036, 0027], the normally black mode for the liquid crystal display format of the liquid crystal display and the liquid crystal shutter), and in the case that the liquid crystal display device (Fig. 7, Fig. 1-6C, [0050-0057, 0020-0049]) is in the power-off state ([0057, 0027, 0036], the power off state with the normal black mode for the liquid crystal display format of the liquid crystal display and the 
(Claims 7 and 17) the first transparent substrate (57/85 in Fig. 2, [0025]) is an array substrate (Fig. 2, [0025, 0038]), and the second transparent substrate (51/83 in Fig. 2, [0025]) is a color filter substrate (Fig. 2, [0025]).
(Claim 10) a polarization direction of the first polarizer (53 in Fig. 2, [0022, 0028]) is perpendicular to ([0028]) a polarization direction of the second polarizer (55 in Fig. 2, [0022, 0028])
(Claim 13) the first transparent substrate (57/85 in Fig. 2, [0025]) is provided with the thin film transistors (Fig. 7, Fig. 2 and 5, [0038, 0055-0056]) and a plurality of pixel units (Fig. 7, Fig. 2 and 5, [0038, 0055-0056]), and the second transparent substrate (51/83 in Fig. 2, [0025]) is provided with the color resist units (58 in Fig. 2, Fig. 5 and 7, [0025, 0042]), wherein in the sensing area (the area corresponding to 203/209/207 in Fig. 7, [0055-0057]), one of the thin film transistors (Fig. 7, Fig. 2 and 5, [0038, 0055-0056], since each pixel in the pixel matrix includes a thin-film transistor and the pixel matrix is expanded up to the liquid 

Regarding claims 8 and 18, Tsuchihashi does not explicitly teach that the liquid crystal display device further comprises a transparent cover plate, and the transparent cover plate is attached on the second polarizer by an optical adhesive layer.
Nakamura et al. teaches that (Fig. 1, [0025-0037, 0072, 0082]) the liquid crystal display device (Fig. 1, [0025-0037]) further comprises a transparent cover plate (9 in Fig. 1, [0025]), and the transparent cover plate (9 in Fig. 1, [0025]) is attached on the second polarizer (12 in Fig. 1, [0025]) by an optical adhesive layer (8 in Fig. 1, [0025]).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Nakamura et al. for the system of Tsuchihashi in view of Nakamura et al. since this would help to provide an outmost protection plate at the light outgoing side (Nakamura et al., [0025]).

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuchihashi in view of Nakamura et al. as applied to claims 1 and 13 above, and further in view of  Yasui (JP 2010015015A).
Regarding claims 4 and 14, Tsuchihashi teaches that the pixel units (Fig. 7, Fig. 2 and 5, [0038, 0055-0056]) are arranged in an array (Fig. 7, Fig. 2 and 5, [0037-0038, 0055-0056]). Tsuchihashi does not explicitly point out that the thin film transistors are disposed among the pixel units driven thereby. 

Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Yasui for the system of Tsuchihashi in view of Nakamura et al. such that the thin film transistors of the system of Tsuchihashi in view of Nakamura et al. are disposed among the pixel units of the system of Tsuchihashi in view of Nakamura et al. driven thereby since this would help that high-quality display can be obtained in the display period (Yasui, [0015, 0007]).

Claims 5-6 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuchihashi in view of Nakamura et al. as applied to claims 1 and 13 above, and further in view of  Yoshida (US 2020/0081308).
Regarding claims 5 and 15, Tsuchihashi teaches that the pixel units (Fig. 7, Fig. 2 and 5, [0038, 0055-0056]) are arranged in a row (Fig. 7, Fig. 2 and 5, [0037-0038, 0055-0056]). Tsuchihashi does not explicitly teach that the thin film transistors are disposed on a side of the pixel units driven thereby. 
Yoshida teaches that (Fig. 1-2 and Fig. 6-7B, [0002, 0102, 0106]) thin film transistors (103N in Fig. 1-2, [0102]) are disposed on a side (Fig. 1-2) of pixel units (Fig. 1-2, Fig. 6-7B, [0106]) driven thereby (Fig. 1-2 and Fig. 6-7B, [0106]).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Yoshida for the system of Tsuchihashi in view of Nakamura et al. such that the thin film transistors of the system of Tsuchihashi in view of Nakamura et al. are disposed on a side of the pixel units of the system of Tsuchihashi in view of 

Regarding claims 6 and 16, Tsuchihashi teaches that he liquid crystal panel (Fig. 7, Fig. 1-6C, [0050-0057, 0020-0049]) further comprises a frame area (Fig. 1-2 and Fig. 7, [0020]), Tsuchihashi does not teach that the thin film transistors are positioned in the frame area.
Yoshida teaches that (Fig. 1-2, [0002, 0099]) thin film transistors (103N in Fig. 1-2, [0102]) are positioned in a frame area (NA in Fig. 1-2, [0002, 0099]).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Yoshida for the system of Tsuchihashi in view of Nakamura et al. such that the thin film transistors of the system of Tsuchihashi in view of Nakamura et al. are positioned in the frame area of the system of Tsuchihashi in view of Nakamura et al. since this would help to provide an image display device including an in-cell touch panel (Yoshida, [0005-0006, 0106]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAN LIU whose telephone number is (571)270-0383.  The examiner can normally be reached on 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Shan Liu/
Primary Examiner, Art Unit 2871